IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-75,992


                      EX PARTE JOSHUA STEVEN ROMO, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                CAUSE NO. W05-73295-P IN THE 203RD DISTRICT COURT
                            FROM DALLAS COUNTY


       Per curiam.

                                           OPINION

       Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty, was convicted of

second degree robbery and after a period of deferred adjudication was revoked, was sentenced to five

years’ imprisonment. He did not appeal his conviction.

       After Applicant pleaded guilty and was sentenced, the victim executed an affidavit stating

that Applicant did not steal a bicycle from him, as was alleged in the indictment. Applicant alleges

that the new affidavit shows that he is actually innocent of the second degree felony of which he is
convicted.

       The trial court has determined that the affidavit is credible and that Applicant has established

by clear and convincing evidence that a jury would acquit him of the second degree offense of

robbery. The State and the trial court both recommend granting relief. Applicant is entitled to relief.

       Relief is granted. The judgment in Cause No. 05-73295-P in the 203rd Judicial District Court

of Dallas County is set aside, and Applicant is remanded to the Dallas County Sheriff to answer the

charge against him.

       Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and Pardons and Paroles Division.



Delivered: September 10, 2008
Do Not Publish